          Case 1:19-cr-00761-JPO Document 75 Filed 02/06/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    February 6, 2020

BY ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Darrell Lawrence et al., S1 19 Cr. 761 (JPO)

Dear Judge Oetken:

        On February 4, 2020, a grand jury returned, under seal, the above-captioned superseding
indictment, which adds one defendant, Damon Galarza, a/k/a “D Kole,” and two counts charging
Jahuan Pollard, a/k/a “Flip,” and Galarza with a Hobbs Act robbery and related firearms
offenses. The charges as to all other defendants are unchanged. Law enforcement has been
attempting to apprehend Galarza since February 6, 2020 and has learned that Galarza is aware
that there is a warrant for his arrest. For this reason, the Government no longer believes the
superseding indictment must remain under seal. Accordingly, the Government respectfully
requests that the superseding indictment be unsealed, so that all of the other defendants (and
Galarza, if he is arrested in time) can be arraigned on it at the status conference scheduled for
2:30 p.m. on February 12, 2020.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                             By:    _________________________________
                                                    Frank J. Balsamello / Jamie Bagliebter
                                                    Assistant United States Attorneys
                                                    (212) 637-2325 / -2366

SO ORDERED:


_____________________________________
HONORABLE J. PAUL OETKEN
UNITED STATES DISTRICT JUDGE
